Luke, J.
The accused was charged with burglary and was convicted of that offense. The evidence demanded a verdict of larceny from the house, but did not authorize the verdict returned, since there was no evidence, either direct or circumstantial, that showed a breaking, and proof of a breaking is essential in a prosecution for burglary. Strickland v. State, 12 Ga. App. 640 (3) (77 S. E. 1070). It follows that the court erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, O. J., and Bloodivorth, J., concur.